     Case 1:19-cv-01333-NONE-EPG Document 57 Filed 08/13/21 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



JORGE LUIS SOSA,                             Case No. 1:19-cv-01333-NONE-EPG (PC)

               Plaintiff,

       v.

R. HULSE,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendant.                    AD TESTIFICANDUM
                                     /

Jorge Luis Sosa, CDCR # J-47819, a necessary and material witness in a settlement conference
in this case on September 15, 2021, is confined in Salinas Valley State Prison (SVSP), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Jeremy D. Peterson, by Zoom video conference from his place of confinement,
on Wednesday, September 15, 2021 at 10:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at the Salinas Valley State Prison at (831) 678-5544 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Nic Cannarozzi, Courtroom Deputy, at ncannarozzi@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SVSP, P. O. Box 1020, Soledad, California 93960:

WE COMMAND you to produce the inmate named above to testify before Judge
Peterson at the time and place above, by Zoom video conference, until completion
of the settlement conference or as ordered by the court.
     Case 1:19-cv-01333-NONE-EPG Document 57 Filed 08/13/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    August 13, 2021                         /s/
                                              UNITED STATES MAGISTRATE JUDGE
